48 F.3d 1215NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Russell CALFEE, Plaintiff-Appellant,v.David HARDIN, Deputy;  Peter Brown, Sergeant, Defendants-Appellees.
No. 94-7118.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1995.Decided March 15, 1995.

Before HALL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  The parties consented to jurisdiction of a magistrate judge pursuant to 28 U.S.C.A. Sec. 636(c) (West 1993).  Accordingly, we affirm on the reasoning of the magistrate judge.  Calfee v. Hardin, No. CA-93-537 (E.D. Va.  Sept. 7, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED